      Case 4:20-cv-00253-MW-MAF Document 20 Filed 11/16/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

THOMAS DESPART,

             Plaintiff,
v.                                           Case No.: 4:20cv253-MW/MAF

STATE ATTORNEY GENERAL,
ASHLEY MOODY, and
FLORIDA GOVERNOR,
RON DESANTIS,

             Defendants.

______________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge’s Report

and Recommendation, ECF No. 19. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, as this Court’s

opinion. The Clerk shall enter judgment stating, “This action is DISMISSED for

failure to comply with court orders pursuant to Federal Rule of Civil Procedure 41(b)

and Local Rule 41.1 and for want of prosecution.” The Clerk shall close the file.

      SO ORDERED on November 16, 2020.

                                       s/Mark E. Walker
                                       Chief United States District Judge
